Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 7/28/2021as been considered.
Applicant’s response by virtue of amendment to claims 1-19 has overcome the Examiner’s rejection under 35 USC § 112 paragraph.
Claims 1-3, 8, 15, 16-17 are amended. Claims 1-19 are pending in this application and an action on the merits follows.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,410,196. Although the the subject matter claimed in the instant application is fully disclosed in the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (U.S. Patent Publication No. 2011/0081860, referred to as Brown), in view of Fosmark et al. (U.S. Patent Publication No. 2013/0311382) and further in view of Zhang (U.S. Patent No. 9,280,643)

Regarding claims 1, 8 and 15, Brown teaches scanning a symbol presented on a point of sale (POS) system comprising a P0S processor; 
decoding the symbol to obtain data and bidirectional connection data, wherein the bidirectional connection data describes a bidirectional connection; 
generating payment data using the purchase data; 
establishing the bidirectional connection with the P0S system; 
(the first device 601 generates an image comprising a barcode that encodes pairing initiation data in addition to the Bluetooth pairing data. Pairing initiation data may 100 of FIG. 1). Further processing is subsequently performed at the second device (e.g. by appropriate software and/or hardware), so that the data represented by the barcode can be decoded. Accordingly, the barcode provides a medium for the transmission of data from the first device to the second device, paragraph [0037]..the barcode may provide a medium for the transmission of data used to perform Bluetooth™ pairing between the first device and the second device, paragraph [0039].. the network address of the first device may also be encoded in the barcode, which may simplify the discovery and pairing process… At 440, second device 100a decodes the barcode to obtain the Bluetooth pairing data comprising the PIN code. In at least some embodiments, the Bluetooth pairing data further comprises the network address of first device 401.[47,84]..  Bluetooth pairing, [0041-0043], the PIN code may be encoded in a barcode, Paragraph [0049].. the pairing data comprising a Bluetooth address and a personal identification number usable to complete a Bluetooth pairing; decoding the barcode to obtain the pairing data, paragraph [0058].. [0075].. the second 100 a to receive and decode the barcode and transmit Bluetooth pairing data, paragraph [0080].. Paragraph [0082-0085, 0091]).
Brown substantially discloses the claimed invention, however, does not explicitly disclose symbol obtains purchase data, generating payment data using the purchase data; sending the payment data to the P0S system over the bidirectional connection; and receiving payment confirmation from the P0S system over the bidirectional connection in response to the sending the payment data.  Brown teaches for example, one, two or three (or more) alphanumeric characters may be encoded in the barcode to represent different types of requests. This may allow an appropriately configured device to automatically infer the type of request encoded in the barcode depending on the characters, paragraph [0097].
However, Fosmark teaches the mobile device 112 identifies 720 the contents of the message (e.g., scans and decodes the optically-scannable image, captures and decodes the message from the sound played or the data exchanged via NFC). The mobile device 112 may check the signature of the trusted third party data processing system 106 and display 725 information related to the transaction, options for how to complete the transaction, and possibly including a request for the user to confirm the transaction. See examples, [95-97], the trusted third party data processing system 106 may determine that a token (e.g., a cookie) received from the mobile device matches the token associated with the mobile device 112, determine the eligibility of the user's selected payment method, process the transaction based on the information provided in the message 735 and send a message 740 notifying the entity data processing system 104 of the processed payment transaction. The entity data 104 may, upon receipt of the message 740, proceed to complete the transaction, [106].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the code as disclosed by Brown to include the above limitations as taught by Fosmark in order to ensure that the mobile device 112 is within a vicinity of a specific location may be used to add a layer of security in various registration, confirmation, authentication and payment procedures (Fosmark, paragraph [0043]). 
Brown teaches the symbol is encoded with bidirectional connection data and Fosmark teaches the symbol encoded with purchase data but does not explicitly teach , and wherein the bidirectional connection data is chosen based on a selection at the POS system indicating that the bidirectional connection data is supported by the mobile device; Brown teaches for example, one, two or three (or more) alphanumeric characters may be encoded in the barcode to represent different types of requests. This may allow an appropriately configured device to automatically infer the type of request encoded in the barcode depending on the characters, paragraph [0097].
	However, Zhang teaches data necessary for displaying indicia 116 is transmitted between the network devices over a network connection. In this case, the router 110 may have an active display on which it displays the indicia 116, Col. 6 ln 60-67…Network 112 may provide a combination of wired and wireless communication between network devices and may facilitate communication over licensed and unlicensed bands (e.g., WiFi, Bluetooth, etc), Col.6 ln 5-15.


Regarding claims 2-3, 5-6, 9-10, 12-13, 16-17, Brown teaches the bidirectional connection directly connects the P0S [17] system to a mobile device of a customer [96]…scanning the symbol comprises using a camera attached to a mobile device to generate an image of the symbol, [37] …the bidirectional connection data comprises a network location of the P0S system [84]…..the bidirectional connection data comprises connection credentials, and  19PATENT APPLICATIONATTORNEY DOCKET NO. 37202/562002; 1407904USC0Nwherein establishing the bidirectional connection comprises submitting the connection credentials to the POS system, [85].  

Regarding claims 4, 11, 18, Brown does not explicitly teach, however, Fosmark teaches generating the payment data comprises receiving authorization from a customer to transfer funds from a customer account to a merchant account, (The mobile device 112 may contact the entity data processing system 104 over a TLS connection and deliver payment information (e.g. a credit card number, bank account number, etc.) or other information directly. The entity data processing system 104 will then complete the payment transaction using the received information from the mobile device 112, [108]).

Claims 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown, Fosmark, Zhang combination as applied to claims 1, 8, 15 above and further in view of Rhee et al. (U.S. Patent Publication No. 2010/0128634, referred to as Rhee).

Regarding claims 7, 14 and 19, the combination substantially discloses the claimed invention, however, does not explicitly disclose accessing, by the mobile device and based on a connection type, a network using a connection credential; and locating, subsequent to accessing the network and based on a connection target, the P0S system on the network. 
However, Rhee teaches when a target device joins a wireless network by attempting to locate an existing routing device in a predefined neighborhood of the wireless network and locating endpoint devices in the predefined neighborhood, see at least abstract. It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify locating of the POS system on the network as disclosed by combination include the above limitations as taught by Rhee to configure a self-organizing wireless network, (Rhee, paragraph [0003]). 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627         


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627